ON PETITION FOR REHEARING

BANKS, Justice,
for the Court:
The original opinion in this case is withdrawn and this opinion is substituted therefor.
This matter is before the court on appeal from an order denying post conviction relief. Golden contends that the court erred in failing to find that he was accorded ineffective assistance of counsel prior to entering his open plea of guilty.
The trial court conducted an evidentiary hearing at which Golden’s version of events was contradicted in part by his attorney, Kelly Collins, and the assistant district attorney who prosecuted the case. The trial court found that Golden had failed to sustain his burden of demonstrating ineffective assistance under the tests enunciated in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Adhering to our familiar standard of review in such matters, we affirm.
AFFIRMED.
DAN M. LEE and PRATHER, P.JJ., PITTMAN, McRAE, JAMES L. ROBERTS, Jr. and SMITH, JJ., concur.
HAWKINS, C.J., dissents with separate written opinion joined by SULLIVAN, J.